UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6979



JERNARD AKINS,

                                              Plaintiff - Appellant,


          versus


UNITED STATES OF AMERICA; DEPARTMENT OF
JUSTICE; FEDERAL BUREAU OF PRISONS; HARRY G.
LAPPIN, Director; ASSOCIATE WARDEN OF EVANS
CORRECTIONAL   INSTITUTION;   TYRONE  ALLEN,
Associate Warden; ROBERT MCLAFFERTY, Special
Agent; STEVEN PRICE, Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:04-cv-23200-MBS)


Submitted: September 26, 2006              Decided: October 2, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jernard Akins, Appellant Pro Se. Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Jernard   Akins    appeals      the   district     court’s    order

accepting the recommendation of the magistrate judge and dismissing

his complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971), without

prejudice for failure to exhaust administrative remedies.                   Akins

also appeals the district court’s order denying his subsequent Fed.

R. Civ. P. 59(e) motion.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

orders.       See Akins v. United States, 3:04-cv-23200-MBS (D.S.C.

filed Mar. 22, 2006 & entered Mar. 23, 2006; filed May 1, 2006 &

entered May 2, 2006).         We dispense with oral argument because the

facts   and    legal    contentions   are     adequately   presented       in   the

materials      before   the   court   and     argument   would    not   aid     the

decisional process.



                                                                        AFFIRMED




                                      - 3 -